207 F.2d 495
In re INDUSTRIAL OFFICE BLDG. CORP.Appeal of GRAD et al.
No. 11060.
United States Court of Appeals,Third Circuit.
Argued Oct. 19, 1953.Decided Oct. 29, 1953.

Joseph H. Stamler, Newark, N.J.  (Lorentz & Stamler, Newark, N.J., on the brief), for appellants, Howard Grad and Bernard Grad.
George Zolotar, New York City, (Roger S. Foster, General Counsel, David Ferber, Special Counsel, Washington, D.C., Ezra Weiss, Indian polis, Ind., Henry L. Stern, Chicago, Ill., on the brief), for Securities and Exchange Commission.
Before MARIS, GOODRICH and KALODNER, Circuit Judges.
PER CURIAM.


1
This is an appeal by two stockholders of a predecessor corporation from an order of the district court in a reorganization proceeding under Chapter X of the Bankruptcy Act, 11 U.S.C.A. § 501 et seq., denying them the right to participate in a distribution of the debtor's assets.  The appellants had failed to exchange their shares for stock of the debtor under a 1932 reorganization plan under which the debtor was organized.  After full consideration we are satisfied that the action of the district court was right for the reasons stated in the opinion filed by Judge Smith, 108 F.Supp. 878.


2
The order of the district court will be affirmed.